IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 85 EAL 2016
                                            :
                    Petitioner              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
WILLIAM LYNN,                               :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

       AND NOW, this 26th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.

       Commonwealth’s petition for leave to respond to Lynn’s answer is denied.

       Justices Donohue and Mundy did not participate in the consideration or decision

of this matter.